Title: From Thomas Jefferson to David Hoffman, 21 December 1823
From: Jefferson, Thomas
To: Hoffman, David

Monto
Dec. 21. 23.Th: Jefferson returns thanks to mr Hoffman for the copy of his introductory lecture which he has been so kind as to send him. the Canvas prepared is large and scientific, and the Introduction leads us to
			 expect it will be ably and usefully filled up. with his thanks and best wishes for the success of his laudable endeavors he prays him to accept the assurances of his great esteem & respect.